

Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is effective as
of July 17, 2017 (the "Effective Date"), by and between BKFS I MANAGEMENT, INC.,
a Delaware corporation (the "Company"), and Joseph M. Nackashi (the "Employee").
In consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose and Release. The purpose of this Agreement is to recognize Employee's
significant contributions to the overall financial performance and success of
the Company and its affiliates, to protect the Company's and its affiliates’
business interests through the addition of restrictive covenants, and to provide
a single, integrated document which shall provide the basis for Employee's
continued employment by the Company. Employee and the Company are currently
parties to that certain Employment Agreement between the Employee and the
Company, dated as of January 3, 2014 (“Prior Agreement”). The parties hereto
desire to enter into this Agreement, which will be effective as of the Effective
Date, upon such effectiveness, will amend, restate and supersede the Prior
Agreement. In consideration of the execution of this Agreement and the amendment
and restatement of the Prior Agreement, the Employee releases all rights and
claims that he has, had or may have arising under such Prior Agreement.
2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, as of the Effective Date, the Company employs Employee as President,
Black Knight Financial Services, Inc., or in such other capacity as may be
mutually agreed upon by the parties. Employee accepts such employment and agrees
to undertake and discharge the duties, functions and responsibilities
commensurate with the aforesaid position and such other duties and
responsibilities as may be prescribed from time to time by the Company or its
affiliates. Employee shall be required to comply with the Company’s and its
affiliates employee policies applicable to him or her and Company employees
generally as from time to time enacted. During the Employment Term, Employee
shall devote substantially all business time, attention and effort to the
performance of duties hereunder and shall not engage in any business, profession
or occupation, for compensation or otherwise without the express written consent
of the Company, other than personal, personal investment, charitable, or civic
activities or other matters that do not conflict with Employee's duties.
3.    Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the second anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated.
4.    Salary. During the Employment Term, the Company shall pay Employee an
annual base salary, before deducting all applicable withholdings, of $600,000
per year, payable at the time


1


 



--------------------------------------------------------------------------------




and in the manner dictated by the Company's standard payroll policies. Such
minimum annual base salary may be periodically reviewed and increased (but not
decreased without Employee's express written consent except in the case of a
salary decrease for all executive officers of the Company) at the discretion of
the Company (such annual base salary, including any increases, the "Annual Base
Salary").
5.    Other Compensation and Benefits. During the Employment Term:
(a)
Benefits. Employee shall be eligible to receive standard medical and other
insurance coverage (for Employee and any covered dependents) provided by the
Company or an affiliate to employees generally; and

(b)
Annual Bonus Opportunity. Employee shall be eligible to receive an annual
incentive bonus opportunity under the Black Knight Financial Services, Inc.
incentive plan for each calendar year included in the Employment Term during
which Employee is an employee of the Company, with such opportunity to be earned
based upon attainment of performance objectives established by the Company,
Black Knight Financial Services, Inc. or the Compensation Committee of Black
Knight Financial Services, Inc. ("Annual Bonus"). Employee's target Annual Bonus
shall is 100% of Employee’s Annual Base Salary and maximum Annual Bonus is 200%
of Employee’s Annual Base Salary. Employee’s Annual Bonus is subject to the
clawback policy of Black Knight Financial Services, Inc., pursuant to which
Black Knight Financial Services Inc. may recoup all or a portion of any bonus
paid if, after payment, there is a finding of fraud, a restatement of financial
results, or errors or omissions that negatively affects or calls into question
the business results on which the bonus was based. If owed pursuant to the terms
of the plan, the Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Except as
otherwise provided herein or if the Company, Black Knight Financial Services
Inc. or the Compensation Committee of Black Knight Financial Services Inc.
determines otherwise, no Annual Bonus shall be paid to Employee unless Employee
is employed by the Company on the last day of the measurement period.

6.    Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to paid vacation plus recognized Company holidays in
accordance with the Company’s vacation policy.
7.    Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under the
Company's expense reimbursement policy. Subject to Section 26(b) hereof, the
Company shall be entitled to deduct from Employee’s salary or other payments due
to Employee any money the Employee owes to the Company, including any expenses
wrongfully reimbursed as business expenses in an amount equal to the total value
of such expenses.


2


 


--------------------------------------------------------------------------------




8.    Termination of Employment. During the period of Employee’s employment with
the Company, the Company or Employee may terminate Employee's employment at any
time and for any reason in accordance with Subsection (a) below. The Employment
Term shall be deemed to have ended on the last day of Employee's employment. The
Employment Term shall terminate automatically upon Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in this Agreement. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the "Date of
Termination" and, with respect to a termination due to "Cause", "Disability" or
"Good Reason", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from the Company shall specify whether the termination is with or without Cause
or due to Employee's Disability. A Notice of Termination from Employee shall
specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the fourteenth (14th) day following the date the Notice of
Termination is given) or the date of Employee's death. If the Company disagrees
with an Employee’s designated Date of Termination, the Company shall have the
right to set an alternative earlier final Date of Termination, which, in and of
itself, shall not change the characterization of the termination (e.g., from an
Employee Termination Without Good Reason to a Company Termination Without
Cause).

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon Employee's: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty or moral turpitude;
(iv) material breach of this Agreement; (v) material breach of the Company's,
Black Knight Financial Services Inc.’s business policies, accounting practices
or standards of ethics; (vi) material breach of any applicable non-competition,
non-solicitation, trade secrets, confidentiality or similar



3


 


--------------------------------------------------------------------------------




restrictive covenant, or (vii) failure to materially cooperate with or impeding
an investigation authorized by the Board of Directors of Black Knight Financial
Services Inc.
(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee based upon the occurrence (without Employee's
express written consent) of any of the following:

(i)
The Company causes a material change in the geographic location of Employee's
principal working location, which the Company has determined to be a relocation
of more than thirty-five (35) miles;

(ii)
The Company causes a material diminution in Employee's title, Annual Base Salary
or Annual Bonus cap; or

(iii)
The Company materially breaches any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to the Company specifying the condition
or event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) the Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following receipt of Employee's
Notice of Termination.


9.    Obligations of the Company upon Termination.
(a)
Termination by the Company for a Reason Other than Cause, Death or Disability
and Termination by Employee for Good Reason. If Employee's employment is
terminated during the Employment Term by: (1) the Company for any reason other
than Cause, Death or Disability; or (2) Employee for Good Reason:

(i)
The Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense



4


 


--------------------------------------------------------------------------------




reimbursement payments owed to Employee for expenses incurred prior to the Date
of Termination; and (C) no later than March 15th of the year in which the Date
of Termination occurs, any earned but unpaid Annual Bonus payments relating to
the prior calendar year;
(ii)
The Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs, ignoring any requirement
under the incentive plan that Employee must be employed on the payment date
(using Employee's Annual Bonus Opportunity for the prior year if no Annual Bonus
Opportunity has been approved for the year in which the Date of Termination
occurs), multiplied by the percentage of the calendar year completed before the
Date of Termination; and

(iii)
Subject to Section 26(b) hereof, the Company shall pay Employee as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, a lump-sum payment equal to 200% of the sum of Employee's (A)
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing), and (B) target Annual Bonus in the year in which
the Date of Termination occurs.

(b)
Termination by the Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by the Company
for Cause or by Employee without Good Reason, the Company's only obligation
under this Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee’s employment is terminated
during the Employment Term due to death or Disability, the Company shall pay
Employee (or to Employee’s estate or personal representative in the case of
death), as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination: (i) any Accrued Obligations; plus (ii) the amount
of Employee’s accrued Annual Bonus as contained on the internal books of the
Company for the month in which the Date of Termination occurs. Additionally,
subject to Section 27(b) hereof, all stock option, restricted stock, profits
interest and other equity-based incentive awards granted by the Company that
were outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable.



10.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.    Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and


5


 


--------------------------------------------------------------------------------




their respective operations that is confidential or not generally known in the
industry including, without limitation, information that relates to purchasing,
sales, customers, marketing, and the financial positions and financing
arrangements of the Company and its affiliates. Employee agrees that all such
information is proprietary or confidential, or constitutes trade secrets and is
the sole property of the Company and/or its affiliates, as the case may be.
Employee will keep confidential and, outside the scope of Employee's duties and
responsibilities with the Company and its affiliates, will not reproduce, copy
or disclose to any other person or firm, any such information or any documents
or information relating to the Company's or its affiliates' methods, processes,
customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by the Company
or any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee's
duties and responsibilities with the Company and its affiliates. Nothing in this
Agreement prohibits Employee from reporting possible violations of law to any
government agency or entity or making other disclosures that are protected under
the law. Employee acknowledges that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret if: (1) The disclosure is made in confidence to a government
official or an attorney and the purpose of the disclosure is for reporting or
investigating a suspected violation of law; or (2) The disclosure is made in a
complaint or document filed in a lawsuit or other legal proceeding if the filing
is made under seal. Further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose a trade
secret to an attorney and use the trade secret in a court proceeding if the
document containing the trade secret is filed under seal and is not disclosed
except pursuant to a court order.
12.
Non-Competition.

(a)
During Employment Term. During the Employment Term Employee will devote such
business time, attention and energies reasonably necessary to the diligent and
faithful performance of the services to the Company and its affiliates, and will
not engage in any way whatsoever, directly or indirectly, in any business that
is a direct competitor with the Company's or its affiliates' principal business,
nor solicit customers, suppliers or employees of the Company or its affiliates
on behalf of, or in any other manner work for or assist any business which is a
direct competitor with the Company's or its affiliates' principal business. In
addition, during the Employment Term, Employee will undertake no planning for or
organization of any business activity competitive with the work performed as an
employee of the Company, and Employee will not combine or conspire with any
other employee of the Company or any other person for the purpose of organizing
any such competitive business activity.

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of the Company and
its affiliates as a result of employment.  The parties further acknowledge that
the



6


 


--------------------------------------------------------------------------------




scope of business in which the Company and its affiliates are engaged is
national and very competitive and one in which few companies can successfully
compete.  Competition by Employee in that business after the Employment Term
would severely injure the Company and its affiliates.  Accordingly, for a period
of one (1) year after Employee's employment terminates for any reason whatsoever
with the Company, Employee agrees: (1) not to engage in any way whatsoever,
directly or indirectly, including, as an employee, consultant, advisor,
principal, partner or substantial shareholder with any firm or business that
directly competes with the Company or its affiliates in their principal products
or markets, including, but not limited to, any firm or business that provides
loan origination or loan servicing software or systems; and (2), on behalf of
any such competitive firm or business, not to solicit any person or business
that was at the time of such termination and remains a customer or prospective
customer, a supplier or prospective supplier, or an employee of the Company or
its affiliates.
(c)
Notice to Prospective Employers. Employee agrees that, with respect to each
prospective employer with which Employee applies or interviews for employment
during the term of Employee’s employment with the Company and within one year
after the termination of the Employee’s employment with the Company, Employee
will inform the prospective employer of the existence of this Agreement and will
provide the prospective employer with a copy of this Agreement.

13.    Return of Company Documents. Upon termination of the Employment Term,
Employee shall immediately return to the Company or in the case of electronic
records, delete under the Company’s supervision, all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, or any other property of the
Company or its affiliates.
14.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Employee's employment hereunder, shall be the sole and
exclusive property of the Company. Employee shall, whenever requested by the
Company, execute and deliver any and all documents that the Company deems
appropriate in order to apply for and obtain patents or copyrights in
improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
15.    Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by
Employee to abide by its terms and conditions, nor will money damages adequately
compensate for such injury. Therefore, in the event of a breach of this
Agreement by Employee, the Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from a court of competent jurisdiction to restrain or compel
Employee to perform as agreed herein without posting any bond. Notwithstanding
any termination of this Agreement or Employee's employment, Section


7


 


--------------------------------------------------------------------------------




9 shall remain in effect until all obligations and benefits resulting from a
termination of Employee’s employment during the Employment Term are satisfied.
In addition, Sections 10 through 26 shall survive the termination of this
Agreement or Employee’s employment and shall remain in effect for the periods
specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to the Company.
16.    Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment, distribution or other benefit under
this Agreement (other than due to Employee's death), Employee shall have
executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, any waiting
periods contained in such release shall have expired. With respect to any
release required to receive payments, distributions or other benefits owed
pursuant to this Agreement, the Company must provide Employee with the form of
release no later than seven (7) days after the Date of Termination and the
release must be signed by Employee and returned to the Company, unchanged,
effective and irrevocable, no later than sixty (60) days after the Date of
Termination.
17.    No Mitigation. The Company agrees that, if Employee's employment
hereunder is terminated during the Employment Term, Employee is not required to
seek other employment or to attempt in any way to reduce any amounts payable to
Employee by the Company hereunder. Further, the amount of any payment or benefit
provided for hereunder shall not be reduced by any compensation earned by
Employee as the result of employment by another employer, by retirement benefits
or otherwise.
18.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by all parties to
this Agreement.
19.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.    Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to the Company, the Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, the "Company" shall mean
the Company as herein before defined as well as any such successor that
expressly assumes


8


 


--------------------------------------------------------------------------------




this Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
22.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employee’s termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse the
Company for the Reimbursed Amounts if it is determined that a majority of
Employee's claims or defenses were frivolous or without merit. Requests for
payment of Reimbursed Amounts, together with all documents required by the
Company to substantiate them, must be submitted to the Company no later than
ninety (90) days after the expense was incurred. The Reimbursed Amounts shall be
paid by the Company within ninety (90) days after receiving the request and all
substantiating documents requested from Employee. The rights under this section
shall survive the termination of employment and this Agreement until the
expiration of the applicable statute of limitations.
23.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.
24.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:    


9


 


--------------------------------------------------------------------------------




To the Company:
BKFS I Management, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Employee:


The address last provided to the Company as recorded in the Company’s Human
Resource system.


25.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
26.    Tax.
(a)
Withholding. The Company or an affiliate thereof may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Code, as
well as any related regulations or other guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service ("Section 409A"), to
the extent applicable. To the extent Employee is a "specified employee" under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) will be made during such six-month
period. Instead, any such deferred compensation shall be paid on the first
business day following the six-month anniversary of the separation from service.
In no event may Employee, directly or indirectly, designate the calendar year of
a payment. To the extent the payment of any amount pursuant to Section 9 of this
Agreement constitutes deferred compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)) and such amount is payable within a number of
days (e.g., no later than the sixty-fifth (65th) day after the Date of
Termination) that begins in one calendar year and ends in a subsequent calendar
year, such amount shall be paid in the subsequent calendar year. Any provision
that would cause this Agreement or a payment, distribution or other benefit
hereunder to fail to satisfy the requirements of Section 409A shall have no
force or effect and, to the extent an amendment would be effective for purposes
of Section 409A, the parties agree that this Agreement shall be amended to
comply with Section 409A. Such amendment shall be retroactive to the extent
permitted by Section 409A. For purposes of this Agreement, Employee shall not be
deemed to have terminated



10


 


--------------------------------------------------------------------------------




employment unless and until a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) has occurred. All reimbursements and
in-kind benefits provided under this Agreement that are subject to Section 409A
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement shall be
for expenses incurred during the time period specified in this Agreement, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made not later than the last day of
the Employee's taxable year following the taxable year in which such expense was
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
(c)
Excise Taxes.     If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a "parachute payment" under Section 280G of the Code (the "Scaled Back Amount").
Any such election must be in writing and delivered to the Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rated among all remaining payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.



11


 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
BKFS I MANAGEMENT, INC.


 
By:
/s/ Thomas J. Sanzone
 
Its:
Chief Executive Officer
 
 
 
 
JOSEPH M. NACKASHI


 
/s/ Joseph M. Nackashi







12


 
